Citation Nr: 1103512	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  08-38 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an initial compensable disability rating prior 
to August 2, 2010, for a left heel spur.

2.  Entitlement to an initial disability rating in excess of 10 
percent from August 2, 2010, for a left heel spur.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1983 to August 
2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the St. Louis, 
Missouri Department of Veterans' Affairs (VA) Regional Office 
(RO).

By an August 2010 rating decision, the RO granted service 
connection for internal hemorrhoids, effective September 1, 2006.  
As this decision constitutes a full grant of the benefits sought 
on appeal, this matter is no longer in appellate consideration.  
The August 2010 rating decision also assigned an initial 10 
percent disability rating for the Veteran's left heel spur, 
effective August 2, 2010.  Although this was a partial grant of 
the benefit sought on appeal, the Board notes that the Veteran 
has indicated continued disagreement with the rating assigned and 
he has not been granted the maximum benefit allowed; thus, the 
claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDING OF FACT

1.  Prior to August 2, 2010, the Veteran's service-connected left 
heel spur was productive of a moderate foot injury.  

2.  From August 2, 2010, the Veteran's service-connected left 
heel spur was productive of a moderately severe foot injury.  


CONCLUSION OF LAW

1.  The criteria for the assignment of a 10 percent initial 
disability rating prior to August 2, 2010, for the service-
connected left heel spur, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  

2.  The criteria for the assignment of a 20 percent initial 
disability rating from August 2, 2010, for the service-connected 
left heel spur, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the November 2007 rating decision, he was 
provided notice of the VCAA in February 2007.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in, pertaining to the downstream 
disability rating and effective date elements of his claim, and 
was furnished a Statement of the Case in October 2008with 
subsequent re-adjudication in October 2009, August 2010 and 
October 2010 Supplemental Statements of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

It is well to observe that service connection for left heel spur 
has been established and an initial rating for this condition has 
been assigned.  Thus, the Veteran has been awarded the benefit 
sought, and such claim has been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required as to this matter, because 
the purpose for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance that, 
after awarding the Veteran service connection for left heel spur 
and assigning an initial disability rating for this condition, he 
filed a notice of disagreement contesting the initial rating 
determination.  See 38 C.F.R. § 3.159(b) (2010) (amended to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of disagreement).  
The RO furnished the Veteran a Statement of the Case that 
addressed the initial rating assigned for his left heel spur, 
included notice of the criteria for a higher rating for that 
condition, and provided the Veteran with further opportunity to 
identify and submit additional information and/or argument, which 
the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, 
VA fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals process, 
and similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim(s) in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA examinations and 
statements from the Veteran.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  Thus, 
the Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the most recent 
examination is not necessarily and always controlling; rather, 
consideration is given not only to the evidence as a whole but to 
both the recency and adequacy of examinations.  See Powell v, 
West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- this practice is known as "staged ratings."  See id. at 126.

The Veteran's left heel spur is currently rated under Diagnostic 
Code 5284, which provides ratings for other foot injuries.  
Disabilities from other foot injuries are rated 10 percent when 
moderate, 20 percent when moderately severe, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  A Note 
to Diagnostic Code 5284 provides that, with actual loss of use of 
the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5167 (2010).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

In addition, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which functional 
loss due to pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Analysis

The Veteran contends that his current left heel spur warrants a 
disability rating higher than the noncompensable disability 
rating assigned prior to August 2, 2010 and higher than the 10 
percent assigned from August 2, 2010.  In a September 2010 
statement, the Veteran stated that he believed his left heel spur 
warranted a 20 percent disability rating due to its severe 
condition.  

Service treatment records, from December 2005, within a year of 
the Veteran's claim, until the Veteran's discharge examination 
reflect that, in April 2006, he reported having foot trouble, 
impaired use of the legs, arms, hands or feet, and bone or joint 
deformity, all specified as bone spur in both heels.  A service 
department medical examiner at this time found that the Veteran 
had heel spurs bilaterally, which caused pain with running and 
were not considered disabling at this time.  

In a November 2007 VA examination, the Veteran reported that his 
left foot flares up with pain just under the heel at the start of 
the arch, with flare ups about twice a month and ranging from a 
zero to four out of 10 in severity.  Pain was triggered by 
walking for more than half a mile, standing for more than an hour 
or any attempt at running.  He relieves pain with stretching, 
rolling the foot over a cold soda can and occasionally taking 
ibuprofen.  The Veteran reported that he had not missed any work 
due to his left heel pain and stated it had no affect on his 
occupational activity.  He had not had any surgeries on the feet 
and did not wear any special footwear, other than making sure 
there was good cushioning in his shoes and good arch supports.  
The Veteran presented at the examination wearing high top soft 
shoes with good arch support but no special shoe inserts.  

A physical examination of the feet revealed dorsalis pedis and 
posterior tibial pulses were +2.  There were no findings of 
hammertoes, swelling or redness.  Toenails were normal.  Small 
calluses were noted over the posterior edges of both heels 
bilaterally.  Full active motion of the toes without pain on both 
feet was noted.  There were no findings of tenderness to 
palpation of the heels, insteps or transverse arch of either 
foot.  No varus or valgus angulation of either foot was noted.  
The longitudinal arches were somewhat flattened bilaterally with 
weight bearing but appeared normal at rest.  The Veteran had a 
normal Achilles alignment with standing.  He was noted to pronate 
with both feet on weight bearing and he had an otherwise normal 
tandem gait with no evidence of limping.  There was no abnormal 
wear pattern on his current shoes.  X-rays demonstrated a plantar 
calcaneal spur of the left foot.  The Veteran was diagnosed with 
a left heel spur, characterized as mildly symptomatic with 
minimal functional impairment.  

Private medical records from September 2008 to July 2010 reflect 
that the Veteran complained of bilateral heel pain and pain after 
long periods of activity, which was treated by stretching, icing, 
oral inflammatories, taping, strapping, inserts and injections.  
The Veteran reported his pain was of severe intensity and was 
constant.  Physical examinations of the left foot during this 
time reflect findings of pain on palpation and ambulation of the 
left plantar heel and pain on palpation of the left 
infracalcaneal tubercle and along the medial and central bands of 
the plantar fascia with swollen painful infracalcaneal bursa of 
the left foot.  Dorsalis pedis and posterior tibial pulses were 
+2/4.  The Veteran had normal musculoskeletal findings of the 
left foot with normal muscle strength, dorsiflexion, plantar 
flexion, inversion, eversion and digital.  The Veteran also had 
normal range of motion of the left foot with normal dorsiflexion, 
plantar flexion, inversion, eversion and digital.  Joint 
stability examinations of the left were within normal limits.  
Sensory examination of the left foot was normal.  A significant 
infracalcaneal spur was noted bilaterally.  No findings of pain 
with medial to lateral calcaneal compression or at the insertion 
of the Achilles tendon, equinus, fractures or tumors, hallux 
valgus, tailor's bunion, pes planus, hammertoe, or metatarsal-
phalangeal joint (MPJ) contracture.  These records reflect that 
the Veteran was diagnosed with plantar fasciitis bursitis, 
plantar fascial fibromatosis.

In an August 2010 VA examination, the Veteran complained of left 
heel pain and discomfort which was constant, sharp and aggravated 
by minimal activity.  He was able to walk only 100 to 150 feet 
without significant left heel pain.  The Veteran reported having 
multiple physical therapy modalities, oral medication, oral 
steroid, steroid injections, bilateral una boots at nighttime and 
over-the-counter orthotics with minimal improvement.  He reported 
a greatly worsened pain pattern daily, with an average of five 
out of 10 in pain and up to 10 out of 10 in pain with prolonged 
activity.  The Veteran reported not missing work due to 
discomfort, however, his work and workload had been occasionally 
altered due to his difficulty with ambulating.  The Veteran's 
everyday activities had been significantly restricted because he 
was only able to ambulate minimally without significant 
discomfort.  He was unable to shop without a motorized cart.  

A physical examination revealed ambulation with favoring the left 
foot and a limp was present.  Orthotic devices were presently 
used.  Arches were normal with full pedal pulses with a +2/4 
dorsalis pedis and posterior tibial pulses.  No edema was 
appreciated and left foot palpation revealed no instability.  
There was no tenderness, warmth or swelling noted.  Manipulation 
of digits and metatarsals was without discomfort or restriction.  
Arches palpated and were nontender.  Light palpation of the left 
heel revealed significant tenderness to lateral and medial 
palpation.  There was no obvious swelling or erythema 
appreciated.  Only minimal pressure elicited a significant pain 
response.  Range of motion revealed dorsiflexion to 10 degrees 
and plantar flexion to 30 degrees. There was no tenderness or 
restriction of motion testing with repetitive motion and the 
repetitive testing revealed similar degree findings without 
restriction due to pain, swelling, fatigue or lack of endurance.  
Ambulation was observed and was significantly restricted due to 
pain.  The Veteran was unable to do heel walking at this time and 
favored the toes when walking.  Achilles tendons were midline 
bilaterally.  The Veteran was diagnosed with heel spur, left 
heel, characterized as moderate to severe functional restriction 
due to pain present at this time.  

After a careful review of the evidence of record, both subjective 
and objective, the Board finds that the Veteran's left heel spur 
more nearly approximates a moderate foot disability prior to 
August 2, 2010 and a moderately severe foot disability from 
August 2, 2010, under Diagnostic Code 5284, thereby warranting a 
10 percent disability rating prior to August 2, 2010 and a 20 
percent disability rating from August 2, 2010.  

In this regard, the Board notes that, prior to August 2, 2010, 
the Veteran's left heel spur was productive of pain, including 
with activity and on palpation, with no findings of hallux 
valgus, tailor's bunion, pes planus, hammertoe, MPJ contracture, 
instability, limitation of motion, tenderness to palpation, varus 
or valgus angulation, an abnormal gait, swelling, or redness.  In 
addition, during this period, the Veteran reported his left heel 
spur had no affect on his occupational activity and he did not 
discuss any restriction of his activities of daily living due to 
his left heel spur.  The Board observes that while the November 
2007 VA examiner characterized the Veteran's left heel spur as 
mildly symptomatic with minimal functional impairment, private 
medical records reflect the Veteran's reported pain was of severe 
intensity with findings of pain on palpation and ambulation and a 
significant infracalcaneal spur was noted bilaterally.  
Therefore, resolving all doubt in favor of the Veteran, the Board 
finds that his left heel spur more nearly approximates the 
criteria for a 10 percent disability rating, but no higher, under 
Diagnostic Code 5284, for the period prior to August 2, 2010.  
The assignment of a 10 percent evaluation takes into 
consideration the DeLuca factor, wherein a higher rating may be 
assigned based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

A 20 percent evaluation under Diagnostic Code 5284 is not 
warranted for the left heel spur prior to August 2, 2010 because 
the disability picture does not more nearly approximate a 
moderately severe disability.  See 38 C.F.R. § 4.7.  For 
comparison purposes, in order to warrant a 20 percent disability 
rating for the Veteran's left heel spur, under the provisions of 
Diagnostic Code 5276, for unilateral severe flatfoot, there would 
need to be objective evidence of a marked deformity, pain on 
manipulation and use accentuated, an indication of swelling on 
use and characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2010).  
Similarly, for a 20 percent evaluation to be assigned under the 
provisions of Diagnostic Code 5278 for unilateral pes cavus, 
there would need to be all toes tending to dorsiflexion 
limitation of dorsiflexion at ankle to a right angle, shortened 
plantar fascia and marked tenderness under metatarsal heads.  

The Board has also considered whether there are other appropriate 
diagnostic codes for application under which a higher rating 
would be warranted.  However, as the Veteran's service connected 
disability did not reflect severe flatfoot, claw foot (pes cavus) 
as described above, or a moderately severe malunion of the tarsal 
or metatarsal bones, Diagnostic Codes 5276, 5278, and 5283 do not 
apply.  

The Board also observes that from August 2, 2010, the Veteran's 
current left heel spur was productive of pain, aggravated by even 
minimal activity, with reported restrictions in his daily 
activities and occupation, and his disability was characterized 
as moderate to severe.  In the August 2010 VA examination, the 
Veteran reported his work and workload had been occasionally 
altered due to his difficulty with ambulating, his everyday 
activities had been significantly restricted because he was only 
able to ambulate minimally without significant discomfort, and he 
was unable to shop without a motorized cart.  The August 2010 VA 
examination also demonstrated that the Veteran ambulated with 
favoring the left foot and a limp was present, orthotic devices 
were presently used, and only minimal pressure elicited a 
significant pain response.  In addition, the VA examiner noted 
that ambulation was observed and was significantly restricted due 
to pain, the Veteran was unable to do heel walking at this time 
and he favored the toes when walking.  The August 2010 VA 
examiner found that the Veteran's left heel spur represented a 
moderate to severe functional restriction due to pain.  As such, 
the Board finds that the Veteran's left heel spur more nearly 
approximates the criteria for a 20 percent disability rating, but 
no higher, under Diagnostic Code 5284, from August 2, 2010.  The 
assignment of a 20 percent evaluation takes into consideration 
the DeLuca factor, wherein a higher rating may be assigned based 
on a greater limitation of motion due to pain on use, including 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 08 (1995).  

A 30 percent evaluation under Diagnostic Code 5284 is not 
warranted for the left heel spur from August 2, 2010, because the 
disability picture does not more nearly approximate a severe 
disability.  See 38 C.F.R. § 4.7.  For comparison purposes, in 
order to warrant a 30 percent disability rating for the Veteran's 
left heel spur under the provisions of Diagnostic Code 5276, for 
pronounced acquired flatfoot there would need to be marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achilles 
on manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  Similarly, for a 
30 percent evaluation to be assigned under the provisions of 
Diagnostic Code 5278, for pes cavus, there would need to be 
multiple significant problems involving marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, and marked varus deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5278 (2010).  

The Board has also considered whether there are other appropriate 
diagnostic codes for application under which a higher rating 
would be warranted.  However, as the Veteran's service connected 
disability did not reflect a bilateral severe flatfoot, a 
unilateral pronounced flatfoot, claw foot (pes cavus), or a 
severe malunion of the tarsal or metatarsal bones, Diagnostic 
Codes 5276, 5278 and 5283 do not apply.  

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three step 
inquiry:  (1) threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate; 
if the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is therefore adequate and no  referral is required; 
(2) if the rating schedule is inadequate, then the Board should 
determine whether the veteran's exceptional disability picture 
exhibits factors such as marked interference with employment and 
frequent periods of hospitalization; (3) when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors, then the case must be referred 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.")

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology from his left heel spur, and 
provides for additional or more severe symptoms than currently 
shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See id.  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

An initial disability rating of 10 percent prior to August 2, 
2010 for a left heel spur is granted, subject to the provisions 
governing the award of monetary benefits.

An initial disability rating of 20 percent from August 2, 2010 
for a left heel spur is granted, subject to the provisions 
governing the award of monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


